Citation Nr: 0610598	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04 27-577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for right leg disability.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to August 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his leg disability was aggravated 
while he was in service.  Prior to his service, the veteran 
was diagnosed with osteomyelitis of his right femur and 
received treatment for it between the years 1940 and 1949 
that included two operations.  A June 1954 private treatment 
record noted that as a result of his disease and surgeries, 
his right leg was two inches shorter than his left leg.  The 
veteran entered military service in June 1954.  The report of 
the veteran's preinduction medical examination noted that he 
had "Old osteo of rt femur with 5/8" of shortening 
occasional symptoms."  The veteran was discharged in August 
1954, after a disposition board found him physically unfit 
for active duty.  The board based its findings on a report of 
medical examination dated July 7, 1954, which diagnosed the 
veteran with "Residual of old osteomyelitis of femur right, 
shortening of right leg and osteoarthritis of right hip."  
Neither the veteran's preinduction examination nor any of the 
veteran's medical records prior to service, contained in the 
existing record, mention a diagnosis of osteoarthritis of the 
right hip.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

On VA examination in December 2003, the diagnosis was 
childhood disease of osteomyelitis of the right upper femur 
and a permanent shortening of the right leg by two inches.  
The examiner concluded that there was "no relation of the 
veteran's serious illness of osteomyelitis to his short term 
of military service."  The examiner did not make any finding 
as to whether the veteran's disability increased during or 
was aggravated by service.  Nor did the examiner make a 
finding as to whether the veteran currently suffers from 
arthritis in his right hip.  An additional VA examination is 
necessary to provide an adequate medical opinion.  38 C.F.R. 
§ 3.159(c)(4) (2005).

Furthermore, the record contains private medical statements 
dated in June 1951 and June 1954 which summarize the 
treatment for osteomyelitis between June 1940 and May 1949.  
The RO should attempt to obtain those treatment records.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The veteran should be contacted and 
requested to sign and submit a consent 
form for the release to VA of records 
of the Children's Hospital in Boston 
dated from August 1940 to May 1949.  
When the consent form is received, the 
RO should contact the Children's 
Hospital in Boston and request copies 
of all records concerning treatment of 
the veteran's right leg disability and 
right hip disability dated from 1940 to 
1949.  All records obtained should be 
associated with the claims folder.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded the 
appropriate VA examination to determine 
the nature and etiology of any currently 
diagnosed right leg and hip disability.  
The claims folder must be made available 
to, and reviewed by, the examining 
physician prior to the examination so 
that pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should be requested to 
answer the following questions based on a 
complete review of the entire record, 
particularly the veteran's service 
medical records:  (a) What are the 
veteran's currently diagnosed 
disabilities of his right leg and right 
hip?  (b) Does the veteran currently have 
arthritis of the right leg or right hip?  
(c) Is any currently diagnosed arthritis 
of the right leg or hip a residual of 
osteomyelitis noted prior to entry into 
active service and, if so, did such 
arthritis increase in disability during 
service?  (d) If arthritis of the right 
leg or hip did increase in disability 
during service, was such increase due to 
the natural progress of the osteomyelitis 
noted at entry into service?

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal. If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case. The requisite period of time for a 
response should be afforded. Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





